Citation Nr: 0918010	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an extraschedular rating for an asthmatic lung 
disorder, due to chemotherapy and pulmotoxic medication from 
April 3, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from February 1981 to February 
1985.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted service connection for 
an asthmatic lung disorder, due to chemotherapy and 
pulmotoxic medication (hereinafter referred to as an 
asthmatic disability) and assigned a 10 percent disability 
evaluation, effective from April 3, 2002.

A December 2002 rating decision assigned a 30 percent rating 
for the Veteran's asthmatic disability, effective from April 
3, 2002 and, in a May 2005 rating action, the RO awarded a 60 
percent rating, effective from February 23, 2005.  

In an October 2005 decision, the Board denied the Veteran's 
claim for increased ratings for his service-connected 
asthmatic disability for the period prior to and after 
February 23, 2005.  The Veteran appealed.  In October 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Partial Remand, and 
remanded that portion of the Board's decision denying the 
Veteran's claim for higher ratings for his asthmatic 
disability prior to and after February 23, 2005.  According 
to the October 2006 Joint Motion for Partial Remand, the 
Board erred by not considering and discussing whether the 
Veteran's disability due to an asthmatic lung disorder 
warranted extraschedular consideration under the provisions 
of 38 C.F.R. § 3.321(b) (2008).

In an April 2007 decision, the Board denied the Veteran's 
claim for a rating in excess of 30 percent prior to February 
23, 2005 and in excess of 60 percent thereafter and remanded 
the matter of whether the disability due to the lung disorder 
warranted an extraschedular rating to the RO for further 
evidentiary development.  


FINDING OF FACT

The evidence of record demonstrates that since April 3, 2002, 
the Veteran's asthmatic disability has not required 
hospitalization, and the record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate this disability.

CONCLUSION OF LAW

The criteria for an extra schedular rating for an asthmatic 
lung disorder, due to chemotherapy and pulmotoxic medication, 
from April 3, 2002 are not met.   38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected asthmatic disability 
warrants an initial extraschedular rating under 38 C.F.R. 
§ 3.321(b).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Multiple (staged) ratings may be assigned for different 
periods of time during the pendency of the appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999). The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Upon consideration of the probative evidence of record, the 
Board is of the opinion that an extraschedular rating is not 
warranted for the Veteran's service-connected asthmatic lung 
disorder, due to chemotherapy and pulmotoxic medication.

A review of the objective medical evidence of record includes 
private medical records, dated from March 2003 to July 2004, 
indicating that the Veteran missed work for various medical 
reasons, including his lung disability.  

In March 2004, the Veteran, a mail handler with the United 
States Postal Service submitted a signed authorization for 
the release of his work attendance records that, he noted on 
the form, would document the interference of his asthma with 
his employment.  In an April 2004 signed statement, he said 
that he was about to apply for disability from work because 
of his asthma and other problems.  There was no response to 
VA's December 2004 letter to the United States Postal Service  
seeking the requested records regarding the Veteran's 
employment.  The Veteran did not submit any other information 
regarding an application for disability benefits from the 
United States Postal Service or another employer. 

In February 2005, a VA nurse practitioner noted the Veteran's 
claim of missing a significant amount of time from work in 
January and February 2004 and during the previous fall due, 
in part, to the lung disability.  The nurse practioner 
opined, without reviewing the appellant's employment records, 
that his lung disability more likely than not significantly 
interfered with his employability as well as ability to 
engage in activities of daily life.

Pursuant to the Board's April 2007 remand, in letters dated 
in May and October 2007, the RO requested that the Veteran 
provide another signed authorization for the release of his 
employment records from the United States Postal Service.  In 
the October 2007 letter, the RO suggested that the Veteran 
may wish to obtain the information and send it directly to 
VA.  He did not respond.  

In an October 2008 response to the RO's September 2008 
request for information about the Veteran's employment, a 
United States Postal Service government relations 
representative said that routine Postal Service personnel 
inquires should be directed to the employee's assigned 
office.  In an October 2008 letter to the Veteran, the RO 
requested that he ask his last employer to complete and 
return a Request for Employment Information (VA Form 21-
4192).  He did not respond.

There is no indication that the RO's 2007 and 2008 letters to 
the Veteran were not received, although he did not respond, 
and did not provide any additional information regarding his 
employment status or sick leave use.  The "duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190. 192 (1991).

The Board has considered whether the Veteran's disability 
presents such an exceptional or unusual disability picture as 
to render impractical application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  However, the Board 
concludes that the regular schedular standards applied in the 
current case adequately provide for the Veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected asthma 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  

In fact, there is no indication in the evidence that the 
Veteran has been hospitalized for the service-connected 
asthmatic disability.  Notably, in March 2005, a 
pulmonologist who examined him in the VA outpatient clinic, 
and reviewed results of pulmonary function tests taken at 
that time, entered a clinical impression of a man with a 
history of asthma.  Normal diffusing capacity was noted 
although mild restriction on pulmonary function tests was 
reported.  The medical specialist said that the Veteran's 
spirometry was very variable and suggested suboptimal effort, 
making his obstructive lung disease more difficult to 
evaluate.  The VA pulmonologist suspected that there was a 
psychological component to the Veteran's reliance on 
albuterol as the relief he received from use of his metered 
dose inhaler did not correlate well with the pharmacology of 
albuterol.  According to the VA pulmonologist, the Veteran 
had severe exacerbations in the past and likely did require 
the maintenance therapy he currently used.  But the VA 
pulmonologist also said that the Veteran had been doing 
reasonably well in the past year, although he required 
multiple doses of albuterol on some days.  He was to continue 
taking Advair and treatment for gastroesophageal reflux 
disease and try to avoid known exacerbating factors.  He was 
also to be evaluated for interstitial lung disease and 
myositis. 

Significantly, when seen in the VA outpatient clinic in 
February 2006, it was noted that the Veteran had not had any 
recent flare-ups of asthma and, in March 2007, his asthma 
disability was considered stable on the current treatment 
regimen.

With respect to whether there is evidence of marked 
interference with employment, the Veteran has indicated that 
his service-connected asthma disorder has caused him to miss 
periods of work.  However, VA examiners and treating 
physicians have indicated that the service-connected asthma 
disorder limits the type of work the Veteran can do, but the 
Board concludes that the evidence does not support a finding 
that he is restricted from all types of work that are 
consistent with his education and occupational experience.  
The assigned initial ratings of 30 percent prior to February 
23, 2005, and 60 percent thereafter, contemplate a 
significant degree of industrial impairment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired)

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The adverse occupational impact of 
the Veteran's service-connected asthma disability is 
contemplated in the 30 percent rating prior to February 23, 
2005 and 60 percent rating thereafter, now in effect. 
Therefore, the Board does not find that the Veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  See 38 C.F.R. § 4.1; 
Van Hoose.  Therefore, referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).

As such, the preponderance of the objective evidence of 
record is against the Veteran's claim for an extraschedular 
rating for his service-connected asthmatic lung disability.  
The evidence is not so evenly balanced as to raise reasonable 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an extraschedular rating for an asthmatic lung 
disorder, due to chemotherapy and pulmotoxic medication, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


